Name: COMMISSION REGULATION (EEC) No 1582/93 of 23 June 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to fruit and vegetable trade between Spain and the Community as constituted at 31 December 1985 as regards tomatoes, artichokes, melons, apricots, peaches and strawberries
 Type: Regulation
 Subject Matter: plant product;  Europe
 Date Published: nan

 No L 152/18 Official Journal of the European Communities 24. 6 . 93 COMMISSION REGULATION (EEC) No 1582/93 of 23 June 1993 laying down certain additional detailed rules for the application of the supplementary trade mechanism (STM) to fruit and vegetable trade between Spain and the Community as constituted at 31 December 1985 as regards tomatoes, artichokes, melons, apricots, peaches and strawberries THE COMMISSION OF THE EUROPEAN COMMUNITIES, ments and to the various communications from the Member States apply in order to ensure that the STM operates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ('), amended by Regulation (EEC) No 3818/92 (2), and in particular Article 9 thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 816/89 (3), amended by Regulation (EEC) No 3831 /92 (4), establishes the list of products subject to the supplementary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas tomatoes, artichokes, melons, apricots, peaches and strawberries are included on the list ; Article 1 For tomatoes, artichokes, melons, apricots, peaches and strawberries falling within the CN codes set out in the Annex, the periods provided for in Article 2 of Regulation (EEC) No 3210/89 shall be as set out in the Annex hereto. Whereas Commission Regulation (EEC) No 3944/89 (5), as last amended by Regulation (EEC) No 3308/91 (6), lays down detailed rules for applying the supplementary trade mechanism, hereinafter called the 'STM', to fresh fruit and vegetables ; Article 2 For consignments from Spain to the rest of the Commu ­ nity market with the exception of Portugal of the products listed in Article 1 , the provisions of Regulation (EEC) No 3944/89 shall apply. However, the notification referred to in Article 2 (2) of the said Regulation shall be made each Tuesday at the latest for the quantities consigned during the preceding week. The communications referred to in the first paragraph of Article 9 of Regulation (EEC) No 3944/89 shall be made once a month by the fifth of each month at the latest for information referring to the previous month ; where appropriate, this communication shall bear the word 'nil'. Whereas Commission Regulation (EEC) No 1070/93 (^ lays down that the periods referred to in Article 2 of Regulation (EEC) No 3210/89 shall be up to 20 June 1 993 for the above products ; whereas, in view of expected exports from Spain to the rest of the Community, with the exception of Portugal, and of the Community market situation, the above periods should be fixed up to 26 September 1993 for the products in question, in accor ­ dance with the Annex ; Whereas it should be stipulated that the provisions of Regulation (EEC) No 3944/89 relating to statistical moni ­ toring, to the use of exit documents for Spanish consign ­ (') OJ No L 312, 27. 10. 1989, p. 6 . R OJ No L 387, 31 . 12. 1992, p. 15 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from hem 21 June 1993 . (3) OJ No L 86, 31 . 3 . 1989, p. 35. (4) OJ No L 387, 31 . 12. 1992, p. 47. 0 OJ No L 379, 28 . 12. 1989, p. 20 . (6) OJ No L 313, 14. 11 . 1991 , p. 13 . O OJ No L 108, 1 . 5. 1993, p . 115. 24. 6. 93 Official Journal of the European Communities No L 152/19 This Regulation shall be binding in its entirety and directly applicable in all Member * States. Done at Brussels, 23 June 1993. For the Commission Rene STEICHEN Member of the Commission ANNEX Determination of the periods provided for in Article 2 of Regulation (EEC) No 3210/89 Period from 21 June to 26 September 1993 Description CN code Period Tomatoes 0702 00 90 I Artichokes 0709 10 00 I Melons 0807 10 90 I . Apricots 0809 10 00 I Peaches ex 0809 30 00 I Strawberries 0810 10 10 and I 0810 10 90